    Case 18-26214        Doc 22   Filed 10/06/18 Entered 10/06/18 23:20:56            Desc Imaged
                                  Certificate of Notice Page 1 of 3
Form ntchrgRq

                               UNITED STATES BANKRUPTCY COURT
                                     Northern District of Illinois
                                          Eastern Division
                                          219 S Dearborn
                                             7th Floor
                                         Chicago, IL 60604


                                  Bankruptcy Proceeding No.: 18−26214
                                               Chapter: 7
                                        Judge: Jacqueline P. Cox

In Re:
   Amanda Jean Campbell
   aka Amanda Jean Ortiz
   1913 Richmond Ct
   Schaumburg, IL 60194
Social Security No.:
   xxx−xx−1821
Employer's Tax I.D. No.:


                           NOTICE OF HEARING ON DISMISSAL OF CASE
PLEASE TAKE NOTICE that a hearing will be held at:

                           219 South Dearborn, Courtroom 680, Chicago, IL 60604

                                     on October 30, 2018 at 09:30 AM

TO CONSIDER AND ACT UPON THE FOLLOWING: The dismissal of your case for failure to file required
documents.




                                                     FOR THE COURT



Dated: October 4, 2018                               Jeffrey P. Allsteadt , Clerk
                                                     United States Bankruptcy Court
     Case 18-26214               Doc 22         Filed 10/06/18 Entered 10/06/18 23:20:56                                 Desc Imaged
                                                Certificate of Notice Page 2 of 3
Form ntchrgRq

                                            UNITED STATES BANKRUPTCY COURT
                                                  Northern District of Illinois
                                                       Eastern Division
                                                       219 S Dearborn
                                                          7th Floor
                                                      Chicago, IL 60604

In Re:
Amanda Jean Campbell                                                        Case No. : 18−26214
1913 Richmond Ct                                                            Chapter : 7
Schaumburg, IL 60194                                                        Judge :    Jacqueline P. Cox
SSN: xxx−xx−1821 EIN: N.A.



                                             FINAL NOTICE OF DEFICIENCY AND
                                              HEARING ON DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed.
      The Clerk has determined that the 14−day deadline has passed in this case and you have failed to file or complete the following
required documents or request an extension of time to do so:

· Statement of Financial Affairs (Form 107/207).
· Schedule A−B (Form 106A/B).
· Schedule C (Form 106C).
· Schedule D (Form 106D).
· Schedule E/F (Form 106E/F).
· Schedule G (Form 106G).
· Schedule H (Form 106H).
· Schedule I (Form 106I).
· Schedule J (Form 106J).

       Under 11 U.S.C. § 521(i) of the Bankruptcy Code, this case will be dismissed for failure to file the above documents within 45 days
after the date of the filing of the petition. If you wish to prevent the dismissal of this case, you or your attorney must appear at the hearing in
this matter on the date in the attached notice.
If you are represented by an attorney, please contact your attorney for guidance.

                                                                          FOR THE COURT

Dated: October 4, 2018                                                    Jeffrey P. Allsteadt, Clerk
                                                                          United States Bankruptcy Court
           Case 18-26214           Doc 22       Filed 10/06/18 Entered 10/06/18 23:20:56                         Desc Imaged
                                                Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-26214-JPC
Amanda Jean Campbell                                                                                       Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: ahamilton                    Page 1 of 1                          Date Rcvd: Oct 04, 2018
                                      Form ID: ntchrgRq                  Total Noticed: 6


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 06, 2018.
27089874       +Davinder Batra,   900 Hillcrest Blvd,   Hoffman Estates, IL 60169-6902
27089872       +Maria Seremitis,   2519 Big Pine Dr,   Holiday, FL 34691-8779
27089880       +Village of Schaumburg,   101 Schaumburg Court,   Schaumburg, IL 60193-1899

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db             +E-mail/PDF: mandiej82@icloud.com Oct 05 2018 01:11:46      Amanda Jean Campbell,
                 1913 Richmond Ct,   Schaumburg, IL 60194-2236
27089870       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Oct 05 2018 01:13:42
                 Commonwealth Edison Co,   3 Lincoln Center,   Attn: Bankruptcy Section,
                 Oak Brook Terrace IL 60181-4204
27089871       +E-mail/Text: bankrup@aglresources.com Oct 05 2018 01:12:03      NICOR Northern Illinois Gas,
                 Attention Bankruptcy & Collections,   PO Box 549,    Aurora IL 60507-0549
                                                                                             TOTAL: 3

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27089883          ARS
27089885          ARS
27089882          ARS Acct Resolution
27089873          Acceptance Now
27089877          Comnwth Fin
27089884          Convergent Outsourcing (Comcast)
27089876          Credit Acceptance
27089886          IS Systems (ATT UVerse)
27089878          Nitin Jog
27089879          North Shore Holdings
27089881          Northwest Community Healthcare
27089887          Olga Korzec
27089875          Rehional Acceptance
                                                                                                                   TOTALS: 13, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 06, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 4, 2018 at the address(es) listed below:
              Amy E Olson   on behalf of Creditor Maria Seremitis amy@wpiolaw.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
              Richard M. Fogel   rfogel@foxrothschild.com, il72@ecfcbis.com
                                                                                            TOTAL: 3
